MacIntyre, J.
The facts of this case are so similar to those in Hughes v. State, 52 Ga. App. 199 (182 S. E. 807), that we are constrained to hold that they support the judgment finding the defendant guilty on both counts of the accusation; the first, charging him with carrying on a lottery known as a number game in violation of the Code, § 26-6502, and the second charging that he sold, or offered for sale, “certain numbers representing a chance in a lottery,” in violation of § 26-6501. We *231therefore hold that the judge did not err in overruling the certiorari assigning error on said judgment.
Decided September 15, 1936.
Swift Tyler Jr., George F. Fielding, Ernest Watts, for plaintiff in error.
John 8. McClelland, solicitor, John A. Boykin, solicitor-general, J. W. LeCraw, contra.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.